Withdrawn Rejections
The rejection of Claims 21, 24, 40, 46, 51, 59, 71-73, 81, 83, 85, 86, 106 and 107 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gaharwar (WO2014205261) and Zhang (US20100055167), as a whole, fail to teach a method of treating cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles wherein the composition does not further comprise a chemotherapeutic agent. In particular, one of ordinary skill in the art would not have been motivated before the effective filing date of the claimed invention to provide the claimed shear-thinning composition that does not include a chemotherapeutic agent in a method of treating cancer in view of the teachings of Gaharwar and Zhang, as a whole.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626